Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Byron C. Briggs appeals the ■ district court’s orders denying his motion to set aside the Government’s scope-of-employment certification, see 28 U.S.C. § 2679(b)(1), (d)(1) (2012), and granting the Government’s motion to dismiss his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Briggs v. United States, No. 5:13-cv-00844-BR, 2015 WL 72123 (E.D.N.C. Jan. 6, 2015; Feb. 2, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.